              Case 1:21-cv-00766-CL        Document 1       Filed 05/18/21    Page 1 of 28



 Justin N. Rosas, OSB #076412
 Justina Lara, OSB # 206884
 110 W. 11th St.
 Medford, OR 97501
 Attorneys for Plaintiffs

                                    UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                         MEDFORD DIVISION



      ANDRE BILODEAU, ROBERT                                           Case No. 21-CV-00766
      BESSY, AMBER MCNAB AND
      GREG KILLINGSWORTH,                                              CLASS ACTION
      individuals, on behalf of themselves and                         COMPLAINT FOR
      all others similarly situated; and DOES 1                        INJUNCTIVE AND
      through 100                                                      DECLARATORY
                                                                       RELIEF
                      Plaintiffs,
                                                                       42 USC § 1983
      v.

      CITY OF MEDFORD,

                      Defendant.




                                             COMPLAINT

 1.        The City of Medford is trying to run homeless people out of sight, out of view, out of

           town or into the jail. On any given day or night, hundreds of individuals in Medford,

           Oregon are forced to live outside due to the lack of emergency shelter and affordable

           housing in their community. The City often misstates that many of those people refuse

           services. Most services are unavailable, have barriers and are only accessible through

           the Police Department. The most recent “point in time” count in Jackson County, a count

        that historically under-reports actual numbers, found 727 individuals on the street prior to
1 of 28     CLASS ACTION COMPLAINT
             Case 1:21-cv-00766-CL          Document 1        Filed 05/18/21       Page 2 of 28



          the pandemic and the Alameda Fire in 2020. Counts done by community organizations

          suggest that number has ballooned since March of 2020 due to economic and housing

          conditions in the Rogue Valley. There are countless individuals precariously housed for a

          total of more than 3,000 people who are homeless or at immediate risk of homelessness

          partially due to the Alameda Fire and the effect on the housing market. These numbers

          have remained relatively steady since the previous count.

 2.       Medford has a severe affordable housing shortage and little or no emergency shelter for

          homeless people. The people living outside in Medford have nowhere else to go. Like all

          people, they require a place to rest, sleep, stay warm, and stay alive.

 3.       This year, Medford’s School District reported 2,200 homeless youth enrolled in the

          District, the second highest number in the state.

 4.       Over a period of years, the City of Medford has taken coordinated steps to drive homeless

          people out of town. The City has refused or fought against warming stations in the frigid

          Oregon winters and cooling stations in the summer days reaching over 100 degrees with

          unbearable air quality due to smoke. The City has placed barriers to those resting under

          overpasses, it has reduced the availability of public bathrooms and it has reduced available

          park seating.

 5.       Last summer, after the Alameda fire, an emergency shelter was opened in the Presbyterian

          Church in downtown Medford. Unhoused people were not allowed into the shelter, only

          referrals from law enforcement and those who had lost homes from the fire. Law

          enforcement made no referrals to this shelter and nobody took refuge there. Only two

          referrals came in the second night. Finally, the unhoused were allowed to seek refuge

          without a referral, filling the shelter while it was temporarily open.

2 of 28      CLASS ACTION COMPLAINT
             Case 1:21-cv-00766-CL         Document 1       Filed 05/18/21      Page 3 of 28



 6.       The City has enacted an exclusion zone for minor wrongs in the city’s center, depriving

          many of social services. The City has routinely done sweeps of the unhoused, disrupting

          their lives and discarding their possessions. At the same time, the City Council has failed

          to secure funding for adequate affordable housing in the City. It has also failed to take

          steps to create a low-barrier emergency shelter for the hundreds of homeless people who

          live in the City. The only true low-barrier emergency shelter, the urban campground, is

          woefully inadequate, holding roughly 60 beds and often at full capacity. It was full within

          hours of opening last July. It also requires that residents be back to their campsites by

          9pm, excluding many who would use the emergency shelter.

 7.       Medford has enacted a web of ordinances, customs, policies and practices that, in

          combination,criminalize the existence of homeless people in the City. When people are

          found sleeping outside they are often awakened by police, told to move along, ticketed,

          ordered to appear in court, criminally fined and prosecuted for “illegal sleeping,” “illegal

          camping,” theft of services (for charging cellular telephones on outdoor outlets),

          disorderly conduct, interfering with a peace officer, exclusion zone violations and criminal

          trespass. Medford’s customs, policies and practices, as applied to involuntarily homeless

          individuals, violate the constitutional rights to be free from cruel and unusual punishment,

          to due process of law, and to equal protection of the laws, secured by the Eighth and

          Fourteenth Amendments. To exacerbate the constitutional violations, the City seeks to

          enforce many of those laws in a Municipal Court which is not a court of record, provides

          no pretrial or probationary services to those with mental health issues or substance abuse

          issues. Further, more than 95% of cases are litigated without an evidentiary motion or trial

          which is chilling.

3 of 28      CLASS ACTION COMPLAINT
             Case 1:21-cv-00766-CL           Document 1       Filed 05/18/21      Page 4 of 28



 8.       Plaintiffs seek injunctive, declaratory and all other relief the Court deems just pursuant to

          42 USC § 1983. Amber Macnab, Andre Bilodeau, Robert Bessy, and Greg Killingsworth

          bring this action for themselves and on behalf of all similarly situated persons pursuant to

          Rule 23(b)(2) of the Federal Rules of Civil Procedure. Plaintiffs ask this court to enjoin

          defendants from taking law enforcement action against plaintiffs for sleeping, camping or

          simply existing in Medford unless and until the City provides a lawful place for people to

          rest, sleep and find shelter.



                                    I. JURISDICTION AND VENUE

 4.       Jurisdiction exists for the claim pursuant to 28 USC §§ 1331 (federal question) and 1343

          (civil rights) in that plaintiffs’ claims arise under 42 USC § 1983. Venue is proper in the

          District of Oregon pursuant to 28 USC § 1391(b)(2) because the City of Medford is in this

          district and the events giving rise to plaintiffs’ claims occurred in this district.



                                                II. PARTIES

 5.       Plaintiffs Amber Macnab, Andre Bilodeau, Robert Bessy, and Greg Killingsworth are

          and all similarly situated at all relevant times were involuntarily homeless residents of

          Medford, Oregon.

 6.       Plaintiffs reserve the right to amend the complaint by substituting Does’ true and correct

          names as they become known during the course of this litigation.

 7.       Plaintiffs’ counsel submitted a records request and the City responded requiring more

          than $140,000 to produce documents related to unhoused enforcement. That should

          inform the Court that there is a large volume of enforcement activities. As plaintiffs

4 of 28      CLASS ACTION COMPLAINT
             Case 1:21-cv-00766-CL         Document 1       Filed 05/18/21      Page 5 of 28



          become known, targeted records’ requests will also lead to amending the complaint to

          include additional details about individual enforcement activities.

 8.       Defendant City of Medford is a municipal corporation duly organized and existing under

          the laws of the State of Oregon. The acts were undertaken in the execution of customs,

          policies, and practices implemented or consented to by authorized policymakers of the

          City of Medford. The acts complained of were intentionally committed, ongoing, and

          will continue to be systematically committed unless restrained by this Court.



                                   III. FACTUAL ALLEGATIONS

 A.        Medford’s Affordable Housing Crisis and Lack of Emergency Shelter

 7.        Medford is in the midst of an affordable housing crisis. There is not nearly enough

           affordable housing to house all of its residents. As previously noted, the 2020 Point-in-

           Time Count of homeless people in Jackson County found 727 individuals on the street. The

           school district numbers of 2200 unhoused students prove that count is clearly

           underreported. These numbers were taken prior to the pandemic and the local fires.

           Community organizations like the Maslow Project and Rogue Retreat have openly

           criticized the underreporting on numerous occasions. The majority of these people reside in

           Medford, the county’s largest city.

 8.       Unlike other comparable cities in Oregon, Medford has minimal low-barrier emergency

          shelter for homeless individuals. There is not sufficient space for those who are

          unhoused to find shelter at the low-barrier shelters. The Rogue Retreat’s Urban

          Campground, which has 60 total spaces and the Kelly Shelter, which has 54 beds, is at

          full and has a lengthy waitlist of more than 500 names. It is also facing a funding crisis

5 of 28      CLASS ACTION COMPLAINT
             Case 1:21-cv-00766-CL         Document 1      Filed 05/18/21     Page 6 of 28



          and may be forced to close. Many of the other shelters are completely full or have

          minimal openings. We have been tracking openings at the shelters for months and those

          spaces have been greatly over reported by the City of Medford in its press releases and

          social media postings. There are many days where the Urban Campground is completely

          full and openings usually number less than 5 on the days where there is some space. The

          Urban Campground was opened in July of 2020. Residents there must return to the

          Campground by 9pm and are not permitted in or out after that time. We do not have a

          CAHOOTS program and instead use a law enforcement based “Livability Team” which

          makes arrests, writes citations and will help enforce the new Medford Camping Ban.

          Any admittance into a low-barrier shelter requires a referral from law enforcement.

          Many unhoused people do not have faith or trust in law enforcement for a variety of

          reasons and those psychological barriers have been well documented in research

          literature.

 9.       The shelters that have regular, open spaces for adults in Medford are run by the Gospel

          Rescue Mission. These shelters only allow people to stay for a limited duration, and they

          have many rules that exclude a majority of the unhoused. There are no shelters at all for

          many groups of citizens and the urban campground often fills up.

 10.      Stays at the Gospel Mission are limited to 30 days. The rules of the Mission run for

          several pages and include the following:

                  If you have serious or chronic medical or mental issues that prevent

                  you from participating in daily Mission life, you may not be able to

                  stay at the Mission. Medications must be turned in at the front desk.

                  You are to remain nicotine free during your stay at the Mission. There

6 of 28       CLASS ACTION COMPLAINT
             Case 1:21-cv-00766-CL         Document 1       Filed 05/18/21     Page 7 of 28



                  is no socializing between members of the opposite sex except at

                  approved Mission events. Treat one another as a brother and/or sister.

                  All intimate relationships other than legal/biblical marriage, regardless

                  of gender, either on or off Mission property are strictly forbidden.

                  Taking a sick day will result in losing pass privileges for 72 hours and

                  confinement to staying indoors during this time to insure a thorough

                  recovery from illness. Every Sunday, you are required to attend a

                  church approved by the Mission staff. The individual church is your

                  choice, however it must hold to traditional Christian teachings such as

                  the Apostles Creed.

 11.       If someone simply leaves for one day, there are not allowed to return for a day and come

          back any time for the following month. The Mission admits it is not a low-barrier shelter.

 12.      The Kelly Shelter, run by Rogue Retreat, is a low-barrier shelter in Medford. It has 54

          beds and a waitlist that ranges from a few weeks to a few months. There are essentially

          never openings for emergency shelter at the Kelly Shelter due to the waitlist.

 13.      Even if all of the shelters were lower-barrier, there would not be nearly enough beds to

          shelter all of the homeless people in Medford. In total, there are generally 10-20 beds

          available (including the Medford Gospel Mission) and even those spaces are regularly

          filled to capacity.

 14.      The City has recently proposed and passed a superseding statute governing prohibited

          camping, Medford Municipal Code 5.257. The City publicly and repeatedly

          acknowledged that its existing scheme was unconstitutional. The new statute prohibits

          camping anywhere in the City of Medford with a tent year-round. The City of Medford,

7 of 28      CLASS ACTION COMPLAINT
             Case 1:21-cv-00766-CL         Document 1       Filed 05/18/21    Page 8 of 28



          through its attorney, expressed that people would be allowed to sleep only with bedrolls

          during the wet, cold Southern Oregon winter. Using terminology meant to instill fear of

          fires during the summer and proclaiming the statute was a reasonable time, place and

          manner restriction, the City passed a year-long city-wide ban on camping that included a

          months-long prohibition on even sleeping along the Bear Creek Greenway and a large

          percentage of public or park lands in Medford. The Greenway was the area the City of

          Medford said was the appropriate place for unhoused citizens to camp during the

          pandemic and feel safe to shelter in place. Having already excluded many of the

          unhoused from downtown and the city center, this prohibition combined with the

          residential neighborhoods that make up the remaining portion of Medford, the de facto

          result of these bans is to make it unlawful to live outside and unhoused in Medford.

 15.      Medford has no public housing and the wait list for a Section 8 voucher is 4-5 years. It is

          nearly impossible to get a housing voucher and if a person is so fortunate, there are very

          few places to use it.

 16.      The housing crisis has made it so that most houses are off the market quickly at rates over

          market value. People experiencing housing insecurity are forced to couch-surf, live with

          friends, try and live out of vehicles and are slowly pushed, through a number of laws used

          predominantly against those experiencing housing instability to make it impossible to live

          in a vehicle and instead have to turn to temporary shelters.




8 of 28      CLASS ACTION COMPLAINT
             Case 1:21-cv-00766-CL           Document 1     Filed 05/18/21     Page 9 of 28



 B.        Plaintiffs

                      Robert Bessy

 17.       Plaintiff Robert Bessy is involuntarily homeless and has been so for the past two years.

          He has lived in Medford for 9 years. About a year and a half ago, he lost his job and

          his housing and has been forced to live outside. Mr. Bessy cannot afford housing and

          there is no available bed for him at an emergency shelter anywhere in Medford.

 18.      Mr. Bessy, over the past two years has been repeatedly told by Medford police that he

          must “move along” and that there is nowhere in Medford that he can legally sit or rest.

          He has been repeatedly awakened by Medford police while sleeping and told that he

          needs to get up and move. He has been told by Medford police that he should go to

          Portland.

 19.      He has no choice but to live outside and consequently, Mr. Bessy has faced ticketing,

          fines and criminal prosecution.

 20.      Mr. Bessy was cited for theft of services by Medford Police Department for charging his

          cellular telephone on an outlet attached to a telephone pole in the public library parking

          lot. That violation was used to exclude him from downtown. He has struggled to

          maintain employment or use social services he needs since being excluded because his

          transit time has been extended. He also has a much greater fear that his possessions will

          be stolen if he leaves his camp.

 21.      This week, Mr. Bessy has been repeatedly told by Medford Police Department officials

          that he will soon be forced to leave his current camp, across the creek from the Bear Creek

          Park on public land. He has been harassed at all hours of the day and night and told he

          needs to move along.

9 of 28      CLASS ACTION COMPLAINT
            Case 1:21-cv-00766-CL         Document 1      Filed 05/18/21     Page 10 of 28




           Greg Killingsworth

22.        Plaintiff Greg Killingsworth is involuntarily homeless and has been so for the past nine

       years. He has lived in Medford for most of his life. About a year and a half ago, he lost

       his job and his housing and has been forced to live outside. Mr. Killingsworth cannot

       afford housing and there is no available bed for him at an emergency shelter anywhere

       in Medford.

 23.   Mr. Killingsworth has been displaced a number of times this year, having his possessions

       taken and largely destroyed three times in the past year due to enforcement activities by

       the City of Medford. He was removed from the 12th Street Bridge, the 10th Street Bridge

       and near the Willow Tree. In each of those sweeps, he lost many of his basic necessities

       and no longer has access to any items of familial or historic value like photographs,

       memories or mementos.

 24.   Mr. Killingsworth has been warned this week that he must dismantle his tent and move to

       some imaginary shelter space or he will be cited and arrested for prohibited camping.



       Amber McNab

 25.   Ms. McNab has been unhoused in the Medford area for 10 years.

 26.   She has been woken up and disturbed while sleeping on at least 500 her occasions by her

       count.

 27.   Ms. McNab has been displaced and forced to move frequently. She details harassment

       such as parks and recreation vehicles using their horns or bright lights to harass the

       unhoused.

10 of 28     CLASS ACTION COMPLAINT
           Case 1:21-cv-00766-CL        Document 1       Filed 05/18/21     Page 11 of 28



 28.   Prior to the decision by the City to stop enforcing its previous unconstitutional statute, she

       was cited for Prohibited Camping and has also been cited for Trespassing.

 29.   Ms. McNab is hopeful for permanent shelter but the current structure and rules of each

       of the shelters means that she is not a viable candidate for any of them.

 30.   She has stayed in the shelters before and encountered unclean living, bedbugs, being

       stuck in a building for long periods of time and not allowed to leave, being locked in,

       having early lock downs, being forced to go to Church, having to agree to searches,

       agreeing to allowing law enforcement or staff to look at telephones, etc.

 31.   She has now been told she has to move her tent and take it down or she will be

       arrested.

 32.   Ms. McNab has witnessed and spoken with other unhoused community members that

       have already been displaced.

 33.   Ms. McNab used the gazebo at Alba Park for shelter until being banned from that

       structure and downtown pursuant to the City’s drive to push the unhoused out of

       downtown and onto the greenway areas.

 34.   Ms. McNab estimates she has been forced to move hundreds of times in her ten years.

 35.   Ms. McNab was raised here.



       Andre Bilodeau

 36.   Mr. Bilodeau has been unhoused intermittently for the last three to four years and

       living predominantly outdoors in the Medford area. He has witnessed law enforcement

       yelling at people in tents to move.

 37.   Mr. Bilodeau has been yelled at and told to get up and out of his tent.

11 of 28   CLASS ACTION COMPLAINT
           Case 1:21-cv-00766-CL       Document 1      Filed 05/18/21     Page 12 of 28



 38.   Mr. Bilodeau has repeatedly requested additional trash containers or dumpsters in

       order to help throw away extra trash on the greenway. He has found that the regular

       pickups are not always made, making it harder to stay occupied and clean up the area.

 39.   Mr. Bilodeau reports that having moved to the greenway from downtown because of

       the exclusion zone, he now feels like he has to stay near his camp more because of the

       volume of theft that happens along the greenway from other unhoused camps. He

       reports it more difficult to hold down employment because if he has to leave camp

       without someone to watch his things, he loses everything he has and he has to start

       over completely again. This leads him to do more canning and odd jobs to help him

       survive.

 40.   He has been targeted by trespassing laws, the exclusion zone and is facing a

       possession of a controlled substance offense for a minor amount of a controlled

       substance.

 41.   He estimates having been forced to move at least 10 times by the Medford Police

       Department and is trying to find somewhere to go because he is aware the tents are

       about to be destroyed.

 42.   Mr. Bilodeau echoes Ms. McNab’s difficulties in remaining at the shelter because of

       the lockdown hours, the fact that law enforcement has to make a referral, the religious

       requirements, the search requirements and the waitlists. He feels like there is nowhere

       for him to go.




12 of 28   CLASS ACTION COMPLAINT
         Case 1:21-cv-00766-CL         Document 1      Filed 05/18/21     Page 13 of 28



 C.     Medford’s Efforts to Chase Homeless People Out of Town


 27.   On a daily basis hundreds of homeless Medford residents are living in theidentical

       situation as the Plaintiffs. They are awakened throughout the night and morning and given

       “resource fairs” with resources that do not exist or have lengthy waitlists. They are moved

       along. They are told that they cannot sleep outside. They are chastised by law

       enforcement. They are told they will be the first to move. They have been and will soon

       be more frequently ticketed, fined, prosecuted and jailed for existing outside in Medford

       under the new ordinance. It goes without saying that this inhumane, systematic abuse is

       beyond detrimental to the mental health of all Plaintiffs and the unhoused community.

 28.   Counsel and associated investigators have contacted the “resources” on flyers provided

       during those fairs to the unhoused. Many did not provide the services listed and one

       business expressed dismay and anger that they had been included without being contacted

       given that they would be disappointing many who were reaching out for life support.

 29.    The City of Medford has taken additional affirmative and intentional steps to remove

        unhoused people from its borders. The City has placed barriers so that people have no place

        in public to rest. The City has suggested the unhoused members of its community should go

        back to where they came from despite many of our declarations being from long term

        Oregonians. There have been numerous sweeps of homeless encampments including

        sweeps during the pandemic in which City officials had said they would allow the unhoused

        to rest-in-place. City representatives and officials have made insinuations that unhoused

        members of our community are being paid by out of area activists to come here and attempt

        to manipulate a news narrative. This conspiracy has no merit. City representatives and

        officials have overstated the amount of pollution, used misleading press releases and
13 of 28 CLASS ACTION COMPLAINT
            Case 1:21-cv-00766-CL        Document 1       Filed 05/18/21      Page 14 of 28



           manipulated photographs to discuss the dangers and created a more dangerous situation for

           those who are living unhoused.

 29.   The City has made it impossible for any organization to operate a warming or cooling

       center for homeless people anywhere within the City. Those that have opened have

       often not re-opened after a myriad of complaints and interventions by the City.

 30.   The Medford City Council has failed to secure affordable housing projects in the City.

       When a previous City Attorney proposed taking away a bank’s right of redemption on

       vacant buildings so that the City could finally meet its duties to its unhoused citizens, the

       Council rejected the idea. Describing the problem and the use of criminalization to solve it

       as a “Groundhog Day” like failure to address the true problems that would only lead back

       to more unhoused, more public sleeping and a need for more and more jail beds in a

       significant presentation to the Council, the City Attorney’s suggestions were roundly

       rejected. Ideas that would have humanely confronted the issue instead of using

       incarceration to sweep it out of view, deepening the crises our unhoused neighbors find

       themselves in and proving costly and ineffective for the rest of us.

 31.   Several elected officials have publicly stated their desire to drive homeless people

       from the City and to make it difficult for homeless people to live in Medford.



D.         Relevant Ordinances


 32.   City of Medford Municipal Code 5.256 “Civil Exclusion Zones” provides, inpart:

                  (1) Civil Exclusion Zones. Civil exclusion zones are designated to
                  protect the public from those whose illegal conduct poses a threat to the
                  public health, safety, and welfare. In accordance with the provisions of
                  this section, the Chief of Police or designee may exclude any person

14 of 28     CLASS ACTION COMPLAINT
           Case 1:21-cv-00766-CL       Document 1      Filed 05/18/21    Page 15 of 28



              who is cited to appear, arrested, or otherwise taken into custody for any
              offense listed in subsection (2) of this section within a civil exclusion
              zone. Nothing in this section shall be construed to authorize the
              exclusion of any person lawfully exercising free speech rights or other
              rights protected by the Oregon or federal constitution. However, a
              person engaged in such protected activity who commits acts that are not
              protected shall be subject to exclusion as provided by this section. Civil
              exclusion zones include the following places:(a) City Property. Any
              property owned or managed by the City, including but not limited to
              parks, greenways, buildings, parking lots, or other land or physical
              structures. A person shall only be excluded from the city property that
              the person receives a notice of exclusion for.
              (b) The Downtown District. Comprises the area bound by Bear Creek,
              the north right-of-way of Sixth Street, the west right-of-way of Oakdale
              Avenue, the north right-of-way of West Main Street, the west right-of-
              way of Laurel Street, the south right-of-way of West Eighth Street, the
              west right-of-way of Oakdale Avenue, and the south right-of-way of
              West Tenth Street (as shown on Map A).(2) Offenses; Penalty. A
              person is subject to civil exclusion for a period of 90 days from entering
              or remaining within a civil exclusion zone if that person has been cited
              to appear, arrested or otherwise taken into custody within a civil
              exclusion zone for any of the following offenses:(a) alcoholic liquor
              violations as provided in the Oregon Liquor Control Act, or Medford
              code sections 5.310, 5.350, 5.360, or 5.361;
              (b) any sexual offense, as provided by ORS 163.355 through 163.465;
              (c) arson or related offenses as provided in ORS 164.315 through
              164.335;
              (d) assault as provided in ORS 163.160, ORS 163.165, ORS 163.175,
              ORS 163.185, or Medford code section 5.105;
              (e) criminal mischief as provided in ORS 164.345 through 164.365 or
              Medford code section 5.270;
              (f) disorderly conduct as provided in ORS 166.025 or Medford code
              section 5.120;
              (g) discharge of weapons as provided in Medford code section 5.160
              (h) failure to control dangerous dog as provided in Medford code
              section 5.603.
              (i) graffiti offenses as provided in ORS 164.381 through ORS 164.386
              or Medford code section 5.519;
              (j) harassment as provided in ORS 166.065 or Medford code section
              5.130;
              (k) intimidation as provided in ORS 166.155 through 166.165;
              (l) marijuana-related offenses as provided in the Control and Regulation
              of Marijuana Act, the Oregon Medical Marijuana Act, or Medford code
              sections 5.652, 5.653, 5.705, 5.710, or 5.715;
              (m) menacing as provided in ORS 163.190 or Medford code section
              5.110;
15 of 28   CLASS ACTION COMPLAINT
           Case 1:21-cv-00766-CL       Document 1      Filed 05/18/21    Page 16 of 28



              (n) possession, manufacture, or delivery of a controlled substance or
              related offenses as provided in ORS 167.203, ORS 475.005 through
              475.285, and ORS 475.752 through 475.980;
              (o) prostitution or related offenses as provided in ORS 167.007 through
              ORS 167.017;
              (p) public urination as provided in Medford code section 5.125, except
              if the conduct involves only urination on a permeable surface in a park
              or greenway;
              (q) recklessly endangering another person as provided in ORS 163.195
              or Medford code section 5.115;
              (r) strangulation as provided in ORS 163.187;
              (s) theft as provided in ORS 164.015 through 164.140 or Medford code
              sections 5.291 through 5.298.(3) Violation. (a) If a person excluded
              from a civil exclusion zone is found within the boundary of the civil
              exclusion zone during the exclusion period, that person may be arrested
              for Trespass-Premises as provided in Medford code section 5.250. A
              person is not considered to be within a civil exclusion zone if the person
              is within an exclusion zone and the person is: (i) passing through the
              exclusion area;(ii) in the act of obtaining social, medical, or like
              services;(iii) in the act of seeking employment or performing work
              directly related to lawful employment;(iv) attending a public
              meeting;(v) attending a court hearing, meeting with an attorney or
              criminal justice personnel, or engaged in any activity ordered by a
              court;(vi) in the act of filing an appeal to an exclusion notice issued
              under this section;(vii) attending religious services or otherwise
              exercising a constitutional right.(b) A person shall not be issued an
              exclusion notice for prohibited camping or for otherwise sleeping
              within an exclusion zone.
              (4) Exclusion Notice. The Chief of Police is designated as the person
              in charge of civil exclusion zones for the purpose of issuing exclusion
              notices in accordance with this ordinance, and may authorize employees
              of the police department to issue exclusion notices. Written notice shall
              be given to any person excluded from a civil exclusion zone. The
              notice shall specify the area from which the person is excluded, the
              length of exclusion, the offense(s) the person is accused of violating,
              and a description of the offending conduct. Warnings of consequences
              for failure to comply shall be prominently displayed on the notice. The
              notice shall inform the excluded person of the right to appeal to the
              municipal court, and shall include information on the time limit to file
              an appeal and place to deliver the appeal. Unless otherwise provided in
              the exclusion notice, the term of exclusion shall take effect upon
              issuance.
              (5) Appeal. A person receiving an exclusion notice shall have the right
              to a hearing to have the exclusion rescinded, the period of exclusion
              reduced, or to request a variance. (a) The hearing request must be filed
              in writing to the Municipal Court Clerk at Medford City Hall within ten
16 of 28   CLASS ACTION COMPLAINT
            Case 1:21-cv-00766-CL         Document 1       Filed 05/18/21     Page 17 of 28



                  (10) days after receipt of the notice of exclusion. The hearing shall be
                  conducted by the municipal court judge within ten (10) days of receipt
                  of a request filed pursuant to this section; excluding Saturdays,
                  Sundays, and holidays. (b) The hearing may be rescheduled for good
                  cause shown, but shall be scheduled no later than five (5) additional
                  business days from the rescheduled request. If an appeal is timely filed,
                  the period of exclusion shall be stayed, pending the outcome of the
                  appeal. If the exclusion is affirmed, the remaining period of exclusion
                  shall be effective immediately upon issuance of the municipal court’s
                  decision.(c) The City shall have the burden of proving by a
                  preponderance of the evidence the validity of the exclusion. If the
                  municipal court finds by a preponderance of the evidence that the
                  exclusion was based upon the conduct proscribed by subsection (2), and
                  if the exclusion is otherwise in accordance with law, the municipal court
                  shall uphold the exclusion. However, if the municipal court finds that
                  the City has not met its burden of proof, or that the exclusion is
                  otherwise unlawful, then the municipal court shall enter an order
                  rescinding the exclusion. In the event that the municipal court finds that
                  the City has met its burden of proof, but that the length or scope of the
                  exclusion is unreasonable under the circumstances, the municipal court
                  may issue an order shortening the length of exclusion or allowing for a
                  variance. The decision of the municipal court is final.

                  (6) Variance. (a) The Court may in its discretion grant a variance to an
                  excluded person at any time during the period of exclusion if the
                  person:(i) presents a plausible need to engage in any non-criminal
                  activity that is not associated with the behavior supporting the person's
                  exclusion;(ii) establishes that he or she resides within an exclusion
                  zone;(iii) presents a plausible need to obtain goods and services not
                  otherwise available outside the exclusion zone to satisfy the person’s
                  essential needs.(b) The variance shall be in writing, for a specific period
                  of time and only to accommodate a specific purpose, all of which shall
                  be stated on the variance. The excluded person shall keep the variance
                  document on his or her person at all times the person is within the
                  exclusion area.

34.        The City of Medford Municipal Code 5.257, “Prohibited Camping, Lying, Sleeping”
           provides,

                  5.257 Prohibited Camping, Lying, Sleeping
                  (1) As used in this section:
                  (a) "To camp" means to set up or to remain in or at a campsite.
                  (b) "Campsite" means any place where any stove or fire is placed,
                  established or maintained for the purpose of maintaining a temporary
                  place to live, or where the use of any tent, lean-to, shack, or any other
17 of 28     CLASS ACTION COMPLAINT
           Case 1:21-cv-00766-CL      Document 1      Filed 05/18/21     Page 18 of 28



              structure, or any vehicle or part thereof is placed, established or
              maintained for the purpose of maintaining a temporary place to live.
              (c) “Bedding materials” means a sleeping bag, bedroll, or other
              material used for bedding purposes, including materials used to keep
              warm and dry while sleeping.
              (d) “The Greenways” refers to the Bear Creek Greenway, the Larson
              Creek Greenway, the Lazy Creek Greenway, and the Navigator’s
              Landing Greenway.
               (e) “Vehicle camping in a lawful parking space” refers to a person
              experiencing homelessness parking utilizing a motor vehicle in a lawful
              parking space as a temporary place to live. The vehicle must be
              operational and must be moved at least every 24 hours. To fall within
              this definition, the parking space at issue cannot be adjacent to
              residences.
              (2) It is found and declared that:
              (a) From time to time persons establish campsites on sidewalks, public
              rights-of-way, under bridges, and so forth;
              (b) Such persons, by such actions create unsafe and unsanitary living
              conditions which pose a threat to the peace, health, and safety of
              themselves and the community; and,
              (c) During high and extreme fire conditions, the Greenways and
              Prescott Park pose a unique fire danger due to dry brush and abundant
              fuel sources;
               (d) Enforcing existing arson laws and burning prohibitions on an
              incident-by-incident basis alone on the Greenways and Prescott Park
              during high and extreme fire conditions does not provide sufficient
              protection to public peace, health, and safety under such conditions,
              because of increased fire ignition potential and the rapid rate at which
              fire spreads under such circumstances;
              (e) It is difficult for emergency personnel to evacuate individuals
              camping on the Greenways or Prescott Park during a fire event;
              (f) Wildfires on the Greenways and Prescott Park pose a severe threat
              to persons and property, including residents and property owners near
              those areas and persons experiencing homelessness within those areas;
              (g) Camping, lying, or sleeping on a playground or sports field
              fundamentally undermines the public’s ability to use that public
              property for its intended purpose;
              (h) Camping, lying, or sleeping on or near railroad tracks, or in a
              manner that obstructs sidewalks prevents the public’s ability to use that
              public property for its intended purpose and can in some situations
              result in imminent threats to life;
              (i) This section’s regulations are meant strictly to regulate the use of
              publicly-owned property, and are not intended to regulate activities on
              private property; and
              (j) The enactment of this provision is necessary to protect the peace,
              health, and safety of the city and its inhabitants.
18 of 28   CLASS ACTION COMPLAINT
           Case 1:21-cv-00766-CL       Document 1      Filed 05/18/21     Page 19 of 28



              (3) No person shall place or utilize bedding materials upon any
              sidewalk, street, alley, lane, public right-of-way, park, greenway, or
              any other publicly-owned property or under any bridge or viaduct for
              more than 24 hours consecutively in a particular location, unless
              otherwise specifically authorized by this code, or by declaration of the
              Mayor in emergency circumstances, or by executive order of the City
              Manager pursuant to such declaration, or by declaration of the City
              Manager in the case of a severe event.
              (4)      (a) Except as set forth in subsection (b), no person shall camp
              in or upon any sidewalk, street, alley, lane, public right-of-way, park,
              greenway, or any other publicly-owned property or under any bridge or
              viaduct.
                      (b) The prohibition in subsection (a) does not apply to tent
              camping or vehicle camping in the following circumstances:
                               (i) if otherwise specifically authorized by any
              provision of the Medford Municipal Code;
                               (ii) by declaration of the Mayor in emergency
              circumstances, if so authorized by the declaration;
                               (iii) by executive order of the City Manager pursuant to
              such declaration, if so authorized by the executive order;
                               (iv) by declaration of the City Manager in the case of a
              severe event, if so authorized by                    the declaration; or
                               (v) if the City publishes on its website a written policy
              authorizing tent camping or vehicle camping on specific publicly-
              owned properties, then tent camping or vehicle camping on such
              properties is lawful and permissible consistent with the time, place, and
              manner constraints contained within any such written-and-published
              City policy.
              (5) No person shall camp, lie, sleep, or use bedding materials in any of
              the following circumstances, unless otherwise specifically authorized
              by this code, by declaration of the Mayor in emergency circumstances,
              by executive order of the City Manager pursuant to such emergency
              declaration, or by executive order of the City Manager pursuant to such
              declaration, or by declaration of the City Manager in the case of a
              severe event:
               (a) On the Greenways or Prescott Park, during the period May 1 to
              September 30 in any calendar year, or at any other time if the Fire
              Chief or the Fire Chief’s designee determines that a fire hazard exists;
               (b) On a playground or sports field during hours of
              closure. Notwithstanding Section 5.255, lying or sleeping in a City-
              owned park during hours of closure is not prohibited so long as the
              individual is experiencing homelessness, is not on a playground or
              sports field, is not on a “school park” associated with a school, and is
              not violating any other subsection of this section;
               (c) On areas underneath roadways or bridges that are not open to the
              public;
19 of 28   CLASS ACTION COMPLAINT
           Case 1:21-cv-00766-CL       Document 1      Filed 05/18/21    Page 20 of 28



               (d) On railroad tracks or within fifteen feet of railroad tracks;
               (e) On publicly-owned property not open to the public, including but
              not limited to the Public Works Service Center and park areas
              temporarily closed for construction, repairs, maintenance, cleaning and
              similar activities;
              (f) On streets, including planter strips, medians and parking spaces;
              (g) On sidewalks, if by doing so, the person obstructs pedestrian traffic
              along the sidewalk or into private property and businesses adjacent to
              the sidewalk. For purposes of this provision, an individual obstructs
              pedestrian traffic if that individual, by camping, lying, sleeping, or
              using bedding materials, reduces the path of travel to less than 36
              inches.
              (6 ) Prior to removing homeless individuals from an established
              camping site, law enforcement officials shall post a notice, written in
              English and Spanish, 24 hours in advance.
              (a) At the time the notice is posted, law enforcement officials shall
              inform local agencies that deliver social services to homeless
              individuals that the notice has been posted. Any local agency,
              providing service within the City limits of Medford, desiring to be on
              this notification list must provide its name, address, telephone number,
              and name of contact person to the Medford Police Department, in
              writing, requesting notification.
              (b) The local agencies may arrange for outreach workers to visit the
              camping site where a notice has been posted to assess the need for
              social service assistance in arranging shelter and other assistance.
              (7) All unclaimed personal property shall be given to law enforcement
              officials whether 24-hour notice is required or not. The property shall
              be stored for 30 days during which it will be reasonably available to
              any individual claiming ownership. Any personal property that
              remains unclaimed for 30 days may be disposed of. For purposes of
              this paragraph, “personal property” means any item that is reasonably
              recognizable as belonging to a person and that has apparent
              utility. Items that have no apparent utility or are in an unsanitary
              condition may be immediately discarded upon removal of the homeless
              individuals from the camping site. Weapons, drug paraphernalia, and
              items that appear to be either stolen or evidence of a crime shall be
              given to law enforcement officials.
              (8) The 24-hour notice required under subsection (4) of this section
              shall not apply:
              (a) When there are grounds for law enforcement officials to believe
              that illegal activities other than camping are occurring.
              (b) In the event of an exceptional emergency such as possible site
              contamination by hazardous materials or when there is immediate
              danger to human life or safety.
              (c) When the campsite is located in the areas specified in subsection
              5(a) above, and the notice is placed during the time frame described in
20 of 28   CLASS ACTION COMPLAINT
           Case 1:21-cv-00766-CL       Document 1       Filed 05/18/21     Page 21 of 28



                subsection 5(a) above, or when in the discretion of the Fire Chief or the
                Fire Chief’s designee, the Greenways or Prescott Park should be
                immediately closed for fire danger as described in subsection 5(a)
                above or per Administrative Regulation 907.
                (9) A person authorized to issue a citation for unlawful camping may
                not issue the citation if the citation would be issued within 200 feet of
                the notice described in this section and within two hours before or after
                the notice was posted.
                 (10) Violation of subsection (3) constitutes a violation. Violation of
                subsection (4) consisting of vehicle camping in a lawful parking space
                constitutes a violation. Every day in which such violations occur
                constitutes a separate violation. A violation of subsection (4) or
                subsection (5) constitutes a crime, except for vehicle camping in a
                lawful parking space.


IV.                                        Class Allegations

 35.   Amber Macnab, Andre Bilodeau, Robert Bessy, and Greg Killingsworth bring this action

       on behalf of themselves and all others similarly situated under Rule 23 of the Federal

       Rules of Civil Procedure. They seek to represent a class that consists of all involuntarily

       homeless people living in Medford, Oregon.

 36.   The Class is so numerous that joinder of its members is impracticable. The latest point-

       in-time count for Jackson County indicates that the class numbers, at a minimum, in the

       hundreds. In addition to the hundreds of homeless adults, there are 2200 homeless youth

       enrolledin school in Medford.

 37.   The relief sought is common to all members of the proposed class, and common

       questions of law and fact exist as to all members of the class. Plaintiffs seek

       prospective relief from enforcement of Medford anti-camping ordinances, Medford’s

       Exclusion Zone, Medford’s anti-sleeping ordinance and Criminal Trespass laws when

       they are enforced against members of the class solely because they have no place else

       to go.
21 of 28   CLASS ACTION COMPLAINT
           Case 1:21-cv-00766-CL       Document 1      Filed 05/18/21     Page 22 of 28



 38.   There is a well-defined community of interest in the questions of law and fact affecting

       the class as a whole. The questions of law and fact common to the class predominate over

       any questions affecting solely individual members of the action, and include:

            a. Are emergency shelter beds available to all homeless individuals in Medford?

            b. Are there other places where involuntarily homeless people can go in

               Medford?

            c. Are resting, sleeping and sheltering oneself unavoidable basic human needs?

            d. Does the City of Medford’s enforcement of the anti-sleeping ordinance, the anti-

               camping ordinances and criminal trespass laws violate plaintiffs’ rights to equal

               protection and due process under the Fourteenth Amendment to the UnitedStates

               Constitution?

            e. Does the City of Medford’s enforcement of the anti-sleeping ordinance, the

               anti-camping ordinances and criminal trespass laws violate plaintiffs’ right to be

               free from cruel and unusual punishment under the Eighth Amendment to the

               United States Constitution? and

            f. Is prospective relief appropriate to stop the City of Medford from violating

               plaintiffs’ rights?

 39.   Amber Macnab, Andre Bilodeau, Robert Bessy, and Greg Killingsworth’s claims are

       typical to the class. Amber Macnab, Andre Bilodeau, Robert Bessy, and Greg

       Killingsworth and the proposed class are homeless individuals who have been and are

       subject to the enforcement of the City’s anti- camping ordinances, anti-sleeping

       ordinance, the exclusion zone and criminal trespass laws as well as the City’s other

       policies and practices aimed at making homeless people in Medford uncomfortable

22 of 28   CLASS ACTION COMPLAINT
           Case 1:21-cv-00766-CL        Document 1       Filed 05/18/21      Page 23 of 28



       and driving them out of town.

 40.   Amber Macnab, Andre Bilodeau, Robert Bessy, and Greg Killingsworth will fairly

       and adequately protect the interests of the class. Counsel and associates have been

       walking the Greenway collecting declarations from other members of the class and

       speaking with the unhoused. Some of those declarations are attached for the Court.

 41.   A class action is the appropriate and superior method for the fair and efficient adjudication

       of this controversy. Prosecuting separate actions would create the risk of inconsistent or

       varying adjudications, establishing incompatible standards of conduct for the City of

       Medford. Allowing this lawsuit to proceed as a class action will permit the class of

       similarly situated persons to prosecute their common claims in a single forum

       simultaneously and efficiently, and without the unnecessary duplication of effort and

       expense that numerous individual actions would entail.

 42.   To the extent that any member of the class could afford individual litigation, it would be

       unduly burdensome to the judicial system. Concentrating this litigation in one forum will

       promote judicial economy, consistency, and parity among the claims of individual

       members of the class.

 43.   Plaintiffs know of no difficulty which would be encountered in the management of this

       litigation that would preclude its maintenance as a class action.

               V. Plaintiffs Attempted to Resolve this Matter Prior to Litigation

 44.   Plaintiffs’ counsel contacted the City of Medford on May 6, 2021 to demand relief as

       outlined in this complaint.

 45.   Plaintiff’s notified of their intent to sue on numerous occasions prior to the ratification

       of the new Medford Anti-Camping Ban.
23 of 28   CLASS ACTION COMPLAINT
            Case 1:21-cv-00766-CL          Document 1        Filed 05/18/21      Page 24 of 28



46.        Despite these efforts, the parties have not been able to resolve their dispute.



                                     FIRST CLAIM FOR RELIEF
                              Eighth Amendment to the U.S. Constitution
                                    (Cruel and Unusual Punishment)
                                           and 42 U.S.C. § 1983


46.        Plaintiffs incorporate by reference the allegations above as if fully set forth herein.

 47.   Unsheltered homeless people in Medford are involuntarily homeless in public. They

       have no place to go.

 48.   Resting, sleeping and seeking shelter is not voluntary conduct. They are basic and

       harmless human needs. Performing these acts in public is integral to the status of

       being unhoused in Medford.

 49.   By punishing the acts of resting, sleeping or seeking shelter in public, without providing

       any legal place for most homeless place to conduct such activities, Medford effectively

       punishes the status of homelessness.

 50.   As applied to the homeless individuals, the City’s enforcement of the anti-sleeping

       ordinance, the anti-camping ordinances, the exclusion zone, the theft of services statutes

       and criminal trespass laws violates the 8th Amendment proscription of cruel and

       unusual punishment by harming plaintiffs with sanctions for engaging in innocent,

       involuntary, life-sustaining activity, thus effectively criminalizing their homeless status.

 51.   In the absence of prospective injunctive relief, plaintiffs and prospective class members

       will be subject to the real threat of being ticketed, arrested, fined and jailed in violation

       of theirright against cruel and unusual punishment.

52.        Plaintiffs are entitled to injunctive and declaratory relief, as set forth below.
24 of 28     CLASS ACTION COMPLAINT
           Case 1:21-cv-00766-CL        Document 1       Filed 05/18/21      Page 25 of 28




 53.   Plaintiffs are entitled to their reasonable costs and attorney fees on this claim pursuant to

       42 U.S.C. § 1988.

 54.   The class reserves the right to supplement and amend the complaint as investigation

       continues.

                              SECOND CLAIM FOR RELIEF:
                        Fourteenth Amendment to the U.S. Constitution
                                         (Equal Protection)
                                        and 42 U.S.C. § 1983

 55.   Plaintiffs incorporate by reference the allegations above as if fully set forth herein.

 56.   Defendants selectively enforce the anti-sleeping ordinance, the exclusion zone ordinance,

       the anti-camping ordinancesand criminal trespass laws against individuals like Amber

       Macnab, Andre Bilodeau, Robert Bessy, and Greg Killingsworth pursuant to a

       discriminatory purpose to rid the City of Medford of homeless individuals.

 57.   Amber Macnab, Andre Bilodeau, Robert Bessy, and Greg Killingsworth and the class they

       seek to represent have been told by Medford police that there is no place where homeless

       people are allowed to have tents or sleep freely outdoors with any shelter over their heads

       in Medford. The fundamental right of the plaintiffs to move about freely and engage in

       harmless life-sustaining activities such as resting, sleeping and attempting to stay warm

       was and is infringed on by Defendant’s conduct and enforcement of the camping

       ordinances, the sleeping ordinance and criminal trespass laws.

 58.   Homelessness is an arbitrary classification that Defendant uses to accomplish the

       forbidden aim of ridding the City of Medford of homeless persons through

       selective application of the above laws.


25 of 28   CLASS ACTION COMPLAINT
            Case 1:21-cv-00766-CL          Document 1        Filed 05/18/21      Page 26 of 28



 59.   Non-homeless people are not ticketed, fined, prosecuted and jailed for resting or sleeping

       or camping in public.

 60.   Defendant’s selective enforcement of these laws violates the Equal Protection clause of

       the 14th Amendment of the U.S. Constitution.

61.        Plaintiffs are entitled to injunctive and declaratory relief, as set forth below.

 62.   Plaintiffs are entitled to their reasonable costs and attorney fees on this claim pursuant to

       42 U.S.C. § 1988.

 63.   The class reserves the right to supplement and amend the complaint as investigation

       continues.



                             THIRD CLAIM FOR RELIEF:
            Fourteenth Amendment to the U.S. Constitution (Substantive Due Process)
                                    and 42 U.S.C. § 1983


 64.   Plaintiffs incorporate by reference the allegations above as if fully set forth herein.

 65.   The fundamental right of the individual plaintiffs to move about freely and engage in

       harmless life-sustaining activities such as resting, sleeping and attempting to stay warm

       was andis infringed on by Defendant’s conduct and enforcement of the camping

       ordinances, the sleeping ordinance and criminal trespass laws.

 66.   Defendant’s conduct violates the Due Process clause of the 14th Amendment to the U.S.

       Constitution.

67.        Plaintiffs are entitled to injunctive and declaratory relief, as set forth below.

 68.   Plaintiffs are entitled to their reasonable costs and attorney fees on this claim pursuant to

       42 U.S.C. § 1988.

26 of 28     CLASS ACTION COMPLAINT
            Case 1:21-cv-00766-CL          Document 1       Filed 05/18/21      Page 27 of 28



 69.   Plaintiffs incorporate by reference the allegations above as if fully set forth herein.




                          FOURTH CLAIM FOR RELIEF:
       Fourteenth Amendment to the U.S. Constitution (Procedural Due Process/Notice)
                                  and 42 U.S.C. § 1983

70.        Plaintiffs incorporate by reference the allegations above as if fully set forth herein.

 71.   The City of Medford’s anti-camping ordinances do not provide constitutionally

       sufficient notice such that a reasonable homeless person in Medford would understand

       what conduct is prohibited.

 72.   Plaintiffs have not been given meaningful notice prior to being deprived of the liberty

       interests in moving freely through Medford, resting, sleeping and seeking shelter from

       the elements.

 70.   Plaintiffs are entitled to their reasonable costs and attorney fees on this claim pursuant to

       42 U.S.C. § 1988.

 71.   Plaintiffs incorporate by reference the allegations above as if fully set forth herein.




                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs ask the Court for the following relief:

1.         To certify the class as defined above at ¶ 42;

 2.    To declare Medford’s campaign to drive homeless people out of the City

       unconstitutional and enjoin such practices, policies and customs;


27 of 28     CLASS ACTION COMPLAINT
            Case 1:21-cv-00766-CL         Document 1       Filed 05/18/21        Page 28 of 28



 3.    To issue a declaration that, as applied to plaintiffs, enforcement of MMC 5.256 (the

       “civil” exclusion zone), MMC 5.257 (the anti-sleeping and camping ordinance), the theft

       of services laws and criminal trespass laws is an unconstitutional infringement on

       plaintiffs' Eighth and Fourteenth Amendment rights.

 4.    To issue an injunction prohibiting Medford from enforcement of MMC 5.256 (the “civil”

       exclusion zone), MMC 5.257 (the anti-sleeping and camping ordinance), the theft of

       services laws and criminal trespass laws against homeless individuals in Medford who

       are engaged in the life sustaining activities of resting, sleeping or seeking shelter from the

       elements, unless and until Medford provides a place where plaintiffs can lawfully engage

       in necessary life-sustaining activities.

5.         To award Plaintiffs their costs and attorney fees, pursuant to 42 U.S.C. § 1988

6.         To award Plaintiffs such other relief as may be just and equitable.




           Respectfully submitted, this 18th day of May, 2021.

                                                  /s/ Justin N. Rosas
                                                   Justin N. Rosas, OSB #076412
                                                  Justina Lara, OSB # 206884




28 of 28     CLASS ACTION COMPLAINT
